Citation Nr: 1218223	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Cleveland, Ohio, which continued a 20 percent rating for the Veteran's service-connected lumbar spine disability.  

In October 2009, the Veteran testified at a hearing before a Decision Review Officer at the Cleveland RO.  In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Testimony pertained to the increased rating claim for lumbar spine disability.  Transcripts of both hearings have been associated with the claims file and have been reviewed. 

In March 2011, the Board increased the rating from 20 to 30 percent for the Veteran's lumbar spine disability.  In that decision, the Board also noted that the issue of entitlement to a TDIU was raised by the record.  The newly raised TDIU issue was then remanded for further development; it has since returned to the Board for further appellate consideration.

In April 2012, the Board received an additional statement from the Veteran in which he stated that he had no new evidence to submit.  He signed a waiver of Agency of Original Jurisdiction (AOJ) consideration of additional evidence and a waiver of the 30-day waiting period provided after the issuance of the last supplemental statement of the case.  The Veteran asked that his case be forwarded to the Board immediately.

Additionally, the Board observes that, in a September 2010 statement, the Veteran indicated that he had stomach upset and difficulty swallowing, secondary to anti-inflammatory medication he took for his low back disability.  Additionally, during his January 2011 Board hearing, and in an April 2011 statement, the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disability, characterized as depression, secondary to service-connected lumbar spine disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for lumbar spine disability (30 percent); status post right ankle strain (10 percent); right, S1 radiculopathy (10 percent); left, S1 radiculopathy (10 percent), for a combined rating of 50 percent from September 2010.   

2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining some form of substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that VCAA notice requirements as it pertains to the TDIU claim have been satisfied by virtue of a March 2011 letter sent to the Veteran.  That letter informed him of what evidence was required to substantiate the TDIU claim, and of his and VA's respective duties for obtaining evidence.  Thereafter, the case was readjudicated by way of a March 2012 supplemental statement of the case.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has been medically evaluated in conjunction with his increased rating claim for lumbar spine disability, which the Veteran maintains is the primary, underlying cause for his inability to maintain employment.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Indeed, according to an April 2012 letter, the Veteran waived his right to submit additional evidence for consideration by the RO and requested that his case be immediately forwarded to the Board.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU.  During his October 2009 RO hearing and January 2011 Board hearing, he testified that he had to discontinue working as a carpenter because of his service-connected back disability.  The record reflects that the Veteran was previously self employed as a carpenter and worked as a subcontractor on various job assignments.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In this case, the record shows that the Veteran is currently service-connected for lumbar spine disability (30 percent); status-post right ankle strain (10 percent); right S1 radiculopathy (10 percent); left S1 radiculopathy (10 percent), for a combined rating of 50 percent from September 2010.   Accordingly, he does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance. Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

A review of the record shows that the Veteran indicated that in late 2007 and early 2008, he cut back at work to avoid extreme back pain and noted that his action has negatively affected his family income.  He stated further that he last worked in 2007 and that at that time he had 3 different flare ups adding up to 22 weeks of "no work."  See Veteran's statement received in September 2010. 

During a VA examination conducted in February 2008, the Veteran reported activities that aggravate his back disability, which include repetitive movements, climbing of ladders, bending, and prolonged standing and walking.  He was diagnosed with lumbosacral strain with sciatica and degenerative disc disease.  The VA examiner stated that the Veteran works in construction, is self-employed, and has no restriction with employment.

The record shows further that from April 2005 to approximately April 2008, the Veteran worked as a subcontractor for a company, Thome Builders.  Such builder provided a February 2008 letter describing the effect the Veteran's back disability has had on their working relationship.  In this regard, Thome Builders observed that when they worked together, the Veteran's back prevented him on multiple occasions from working.  The builder felt that had the Veteran been an employee of a company, he probably would have lost his job on account of his back problems.   

Additionally, a February 2008 report provided by the Veteran's private chiropractor reflects that the Veteran's low back disability limited his ability to do construction work, which required repetitive heavy lifting and bending. 

In his November 2009 letter, the Veteran stated that while work has been available he has not been able to accept any work assignments due to his back disability.  He listed the days between January and September 2009 that this occurred, and it happened approximately 73 times.  

In June 2010, the Veteran presented to a private emergency room because he accidentally cut his upper leg with a saw, which he reports was caused after experiencing a back spasm.

In September 2010, the Veteran underwent a VA examination of the spine.   He was diagnosed with lumbosacral strain with degenerative disc disease and bilateral S1 radiculopathies.  The examiner noted no incapacitations in the past year.  The examiner indicated that the Veteran has been disabled from his normal job as a carpenter and that he would be limited to sedentary type work.

The Veteran's TDIU application was received by VA in April 2011.  On his application, the Veteran indicated that his service-connected lumbar spine disability and neurological impairment in the lower extremities prevent him from securing or following any substantially gainful occupation.  He reported that he last worked full-time and became too disabled to work in 2008.  His occupations during that year were listed as a heavy equipment operator and truck driver.  The Veteran reported that he has a high school education and has received vocational training in carpentry.  He further stated that he had to quit his own business because he could no longer perform the work involved.    

On review of all evidence, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  The Board acknowledges that the Veteran does have some employment impairment due to his service-connected disabilities, particularly his low back disability.  In this regard, the medical evidence clearly shows that the Veteran's back disability precludes him from engaging in carpentry or any other type of similar physical labor, as indicated by the Veteran's private chiropractor and the September 2010 VA examiner; however, the Board finds that the preponderance of the evidence shows that his service-connected disabilities, in and of themselves, are not of such severity as to preclude his participation in all forms of substantially gainful employment.  Indeed, the September 2010 VA examiner indicated that the Veteran's lumbar spine disability would not prevent him from working in a sedentary type job.  

The Board further notes that there is no indication in the record that the Veteran's service-connected right ankle strain and radiculopathy of the lower extremities would prevent the Veteran from working a sedentary type job.  The medical evidence shows that the Veteran's radiculopathy is no more than mild, in nature, and there are no current complaints that the Veteran's right ankle disability precludes employability.  

The Board has considered the statements provided by the Veteran and his spouse regarding the Veteran's inability to maintain a job due to his service-connected disabilities.  As laypersons, the Veteran and his spouse are competent to report what they observe, such as back pain.  Nonetheless, they, as laypersons, are not competent to provide an opinion as to whether the Veteran's service-connected disabilities prevent him from working, because such type of opinion requires medical expertise.  

Based on the foregoing, and in light of the Veteran's high school education, his work experience, and the medical evidence of record, specifically to include the September 2010 VA's examiner's opinion, the Board finds that the evidence does not support the Veteran's contention that he is totally unemployable due to his service-connected disabilities.  Thus, the criteria for establishing a TDIU are not met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002). 


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


